Weaver, J.
(dissenting). — I am disposed to withhold my assent to the foregoing opinion.
Of the cases cited as sustaining the right of the insuring company to arbitrarily make this material change in the contract of insurance, I think none goes to the extent claimed for it, unless it be Norton v. Foresters, 138 Iowa, 464, and, when that is read in the light of our later holdings it is not, in my judgment, controlling. Since that decision this court, on at least two occasions, while conceding the validity to a certain extent of reserved power in the insuring corporation to change its by-laws, has undertaken to define the nature of Such reservations and the limit beyond which such power cannot be lawfully exercised.
In Fort v. Legion, 146 Iowa, 196, it is said that a general power to amend the by-laws reserved to a society does not authorize an amendment which impairs the vested rights of the members. This proposition is reaffirmed in Elliott v. Association, 140 Iowa, 431, where it is said that such a reservation “does not contemplate changes directly affecting the promise to the certificate holder, . . . but has reference to those affecting his duties as a member of the corporation, bound to perform his part in providing means or otherwise as one of the association of insurers.” This restriction upon the exercise of the extraordinary power given one party to a contract, to arbitrarily change its terms, is so equitable, so absolutely necessary to prevent the grossest wrongs upon insured persons, that no court should for an instant relax its restraint. In my judgment the amendment in this case, if held valid, does impair the vested right of the insured and does directly affect and lessen the obligation of the defendant’s promise to the certificate holder. When the deceased became a member, the contract insured him- against death sustained under any and all circumstances, save such as were by the terms of his certificate or the provisions of the by-laws specially excepted. For all losses save only such as were thus excluded from the obligation of the contract, there was a clear and un*613equivocal promise to pay the agreed indemnity or benefit. Later, after the insured had for years maintained his membership in good standing, the insurer, without his consent, so -changed its by-laws and attempted to so change the contract with deceased as to relieve itself from all liability for a substantial part of the very risk against which, up to that date, it had insured him. If this is a reasonable proposition, if it does not directly and vitally affect the promise made to the certificate holder, if it does not impair the vested rights of the insured, then I confess my inability to comprehend the meaning of those terms. If the company may, without consent and without furnishing any consideration or compensation therefor, cancel the risk it assumed as to one occupation, it may do so as to another occupation, and it may continue the scaling down and narrowing process until at last the member finds the field of his allowable activities confined to his own dooryard. To me such a conclusion is the very climax of absurdity. A scheme of insurance which arms the insurer with authority to thus at pleasure throw off its contract obligations is so essentially unjust, so opposed to the fundamental principles of the law of contracts, that it ought not to receive judicial sanction or encouragement anywhere. Such is the voice of most of the authorities. See Olson v. Court, 100 Minn, 117 (110 N. W. 374, 8 L. R. A. [N. S.] 521, 117 Am. St. Rep. 676, 10 Ann. Cas. 622); Wuerfler v. Trustees, 116 Wis. 19 (92 N. W. 433, 96 Am. St. Rep. 940); Ayers v. Lodge, 188 N. Y. 280 (80 N. E. 1020). Our own eases of Ross v. Brotherhood of America, 120 Iowa, 692, and Ury v. Woodmen, 149 Iowa, 706, are not here in point. In the Boss case the amendment did no more than to define in a specific way what was meant by the phrase ‘ ‘ a broken leg, ’ ’ where it occurs in a list of injuries insured against, while in the TJry case we expressly held that the amendment in question “did not materially alter the meaning of the original section.”
It is unnecessary to pursue the subject farther at this time. The foregoing sufficiently indicates, in a general way, *614the reasons which impel me to dissent from the opinion of the majority.
I would affirm the judgment below.